CRANDALL, Judge,
dissenting.
I dissent from that portion of the majority opinion which reverses the trial court’s denial of visitation rights to father.
There was substantial evidence in the record that father physically abused and traumatized the children. Father’s own expert testified that the boys suffered from anxiety and that there was something wrong with their relationship with their father. It is a permissible inference from the evidence that visitation between father and children would not be in the childrens’ best interests.
The trial court heard extensive evidence in this case and arrived at a difficult decision. While the result of that decision was harsh for father, it does not follow that the decision was unjust. The focus of the courts should be on the welfare of the children, not the welfare of the parents. The judgment of the trial court is not clearly erroneous and therefore should be affirmed.